Citation Nr: 0639590	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 30, 2003 
for the grant of service connection for squamous cell 
carcinoma of the larynx.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  During the appeal, the veteran moved 
into the jurisdiction of the Montgomery, Alabama RO.  

FINDINGS OF FACT

1.  The veteran applied for service connection for 
leukoplakia of the vocal cords in December 1995, and was 
denied the same by rating decision in June 6, 1996.  He did 
not appeal that decision.

2.  The veteran's formal claim for service connection for 
"cancer of the voice box" was received on January 30, 2003.

3.  There was no communication by the veteran or a duly 
appointed representative after June 6, 1996 or prior to 
January 30, 2003 indicating an intent to apply for service 
connection benefits for squamous cell carcinoma of the 
larynx.

CONCLUSION OF LAW

The criteria for an effective date prior to January 30, 2003, 
for the grant of service connection for squamous cell 
carcinoma of the larynx, have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2004 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an earlier 
effective date; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
Although fully compliant notice was delivered after the 
initial denial of the claim, the merits of this case hinge on 
the application of the law to the material already in the 
claims file at the time of the grant of service connection.  
The establishment of the effective date is a matter of law, 
rather than of fact.  Further factual development would not 
satisfy the requirements necessary to establish an earlier 
effective date.  Thus, the veteran has been able to 
participate effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.

Effective Date

The veteran submitted a formal claim for service connection 
for "cancer of the voice box" on January 30, 2003.  Based 
on his correspondence and his testimony before the 
undersigned in a video conference hearing in November 2006, 
he contends that because he was exposed to the herbicide 
Agent Orange in 1967, he should be compensated back to that 
date for the "pain and suffering" that he has experienced 
because of it.  Furthermore, he posits that because he 
submitted a claim for service connection for a precancerous 
laryngeal disorder in December 1995, and was ultimately 
diagnosed with laryngeal cancer, it was part of the same 
disease process and he therefore should at least have his 
compensation date from that 1995 claim.

The effective date of an award of compensation based on an 
original claim (received beyond one year after service 
discharge) shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Specifically, it will be the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2) (emphasis added).  

In this case, although it is presumed that the veteran was 
exposed to an herbicide in Vietnam in 1967, and subsequently 
developed cancer, he did not file a claim for residuals of 
herbicide exposure until January 2003.  The Court of Appeals 
for Veterans Claims has consistently held that "the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  
The date that the condition began is not dispositive.  
Therefore, the veteran's first contention regarding an 
effective date in 1967 is refuted.

Referable to the veteran's December 1995 contention, it is 
noted that a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  See 38 U.S.C.A. § 5101(a).  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims, formal and 
informal, for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date.  Id. 
at 200.

The veteran's initial claim to the VA in December 1995 was, 
in fact, for a laryngeal disorder, albeit not cancer.  It was 
denied at the time, because while laryngeal cancer is covered 
under the presumptive service connection regulations, the 
benign laryngeal polyps that were diagnosed are not.  See 
38 C.F.R. §§ 3.307, 3.309 (2006).  Without that nexus between 
his disability and his service, the claim was denied by 
rating decision in June 1996.  Notice of the rating decision 
was mailed to the veteran in June 1997.  The veteran did not 
appeal.  Therefore, that decision was final, and the claim 
closed as of that date.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160, 20.302, 20.1103 (1996).

VA next received an application for service connection on 
January 30, 2003, for service connection for laryngeal 
cancer.  The veteran had been diagnosed at that time, and 
specifically in June 2001, as the records submitted with this 
second claim substantiate.  However, in between the June 1997 
notice of the denial and the veteran's January 2003 claim, VA 
received no correspondence or medical evidence from the 
veteran.  Thus, no evidence that can be construed as an 
informal claim for service connection for cancer was received 
before his formal claim was in January 2003.  

While the Board is sympathetic to the veteran, it is bound by 
the applicable statutes and regulations.  In this case, an 
effective date prior to January 30, 2003, is not warranted 
under the applicable regulations.


ORDER

Entitlement to an effective date prior to January 30, 2003, 
for the grant of service connection for squamous cell 
carcinoma of the larynx is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


